Case 6:19-cv-00680-ADA Document 9-5 Filed 02/06/20 Page 1 of 4




          EXHIBIT D
AUTHORITY


Denmark - Central Authority & practical information
   Case 6:19-cv-00680-ADA Document 9-5 Filed 02/06/20 Page 2 of 4



                                                                                                Central Authority(ies):

                                                                                           Ministry of Justice, Civil Law Division

                                                                                                    Contact details:


 Address:                                                                                                Ministry of Justice
                                                                                                         Procedural Law Division
                                                                                                         Slotsholmsgade 10
                                                                                                         1216 COPENHAGEN K
                                                                                                         Denmark

 Telephone:                                                                                              +45 72 26 84 00

 Fax:                                                                                                    +45 3393 3510

 E-mail:                                                                                                 jm@jm.dk

 General website:                                                                                        http://www.justitsministeriet.dk/

 Contact person:

 Languages spoken by sta :                                                                               Danish, English




                                                       Practical Information:
  (The following information was provided by the relevant State authorities or was obtained from the replies to the 2003, 2008 and/or
                                               2013 Service Convention Questionnaires)


 Forwarding                                                         The Courts and the Regional State Administration
 authorities
 (Art. 3(1)):




                                                                                                                                             /
Methods of service                                                 Formal Service (Art. 5(1)(a))
(Art. 5(1)(2)):                                                    After receiving a request for service the Ministry of Justice checks if the document ful ls the provisions
                                                                   of the Convention. Then the document is referred to the competent court of justice; the court is
                                                                   instructed whether or not the addressee is under an obligation to accept the document. Service is then
                                                                   e ected either by mail, through a baili appointed by the court, by a public o cial of the Danish post
                                                                   o ce authorities or over tyhe telephone. Upon service of the document, the court returns it to the
                                                                   requesting authority or person abroad.

                                                                   Informal delivery (Art. 5(2))
                                                                   See formal service.


Translation
  Case 6:19-cv-00680-ADA Document 9-5 Filed 02/06/20 Page 3 of 4
                                                                   A translation is not required; in the case of an untranslated document, however, the addressee is
requirements                                                       informed that he is not, under Danish law, under an obligation to accept it.
(Art. 5(3)):
                                                                   Denmark has not entered into particular agreements with other Contracting States in this respect.


Costs relating to                                                  Free of charge
execution of the
request for service
(Art. 12):

Time for execution                                                 Two (2) months
of request:

Oppositions and                                                    Click here to read all the declarations and reservations made by Denmark under this Convention.
declarations
(Art. 21(2)):

Art. 8(2):                                                         No opposition

Art. 10(a):                                                        No opposition

                                                                   "As for Article 10(a) Denmark has not declared that it objects to this method of transmission. However, this
                                                                   does not imply that such method is valid service in Denmark. The Danish courts have not yet had the
                                                                   opportunity to rule on the matter." (see response 11 made by the Government of Denmark to the 2003
                                                                   Service Convention Questionnaire)


Art. 10(b):                                                        No opposition

Art. 10(c):                                                        Opposition

Art. 15(2):                                                        Declaration of applicability

Art. 16(3):                                                        Declaration of applicability




                                                                                                                                                                              /
 Derogatory                                                          Supplementary agreements to the Hague Convention of 17 July 1905 and /or of 1 March 1954 were
 channels (bilateral                                                 concluded with: Germany (Berlin, 1 June 1910 and 6 January 1932); Austria (8 November 1979) and
 or multilateral                                                     Luxembourg (15 January 1912).
 agreements or
                                                                     A multilateral convention on judicial co-operation was concluded between: Denmark, Finland, Iceland,
 internal law
                                                                     Norway and Sweden on 26 April 1974.
 permitting other
 transmission                                                        A bilateral convention exists with the United Kingdom (London, 29 November 1932 – Article 2 to 6).
 channels)
 (Arts. 11, 19, 24 and                                               Council Regulation (EC) No 1393/2007 on the service in the Member States of judicial and extrajudicial
 25)                                                                 documents in civil and commercial matters, in accordance with the agreement between the European
                                                                     Community and the Kingdom of Denmark on the service of judicial and extrajudicial documents in civil
 Disclaimer:                                                         and commercial matters (Brussels, 19 October 2005).
 Information may not
    Case 6:19-cv-00680-ADA Document 9-5 Filed 02/06/20 Page 4 of 4




 be complete or fully
 updated – please
 contact the relevant
 authorities to verify
 this information.


 Useful links:                                                       Danish Legal Information (the databases are in Danish only)


(This page was last updated on 7 March 2014)

This page was last updated on:



   Conventions (incl. Protocols and Principles)
   Convention of 15 November 1965 on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial
   Matters [14]




                                                                                                                                                                            /
